951 F.2d 361
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jackie Clinton OWENS, Petitioner-Appellant,v.George SUMNER, Warden, et al., Respondent-Appellee.
No. 90-15615.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1991.*Decided Dec. 16, 1991.

Before FLETCHER, WIGGINS and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
The state trial court's admission of Owen's prior conviction does not raise a claim cognizable on federal habeas.   See  Jammal v. Van de Kamp, 926 F2d 918, 919 (9th Cir 1991).   Here the court's ruling that Owens's prior conviction would be admissible for impeachment purposes does not rise to the level of a constitutional violation, and thus the district court did not err in denying his petition.   See  Gordon v. Duran, 895 F2d 610, 613 (9th Cir 1990).   We review the district court's finding that Owens did not make a colorable showing of factual innocence for clear error,  Carter v. McCarthy, 806 F2d 1373, 1375 (9th Cir 1986), cert denied, 484 US 870 (1987), and find none.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3